Exhibit 10.1

  



 

 

 

 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

between

 

TETRIDYN SOLUTIONS, INC.

 

And

 

OCEAN THERMAL ENERGY CORPORATION

 

March 1, 2017 

 

 

 

 

 

 

 

 

 

 



 
 



 1 

 

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”), dated as March 1, 2017, is
entered into by and between TETRIDYN SOLUTIONS, INC., a Nevada corporation
(“TetriDyn”), and OCEAN THERMAL ENERGY CORPORATION, a Delaware corporation
(“OTE”). TetriDyn and OTE are sometimes hereinafter together referred to as the
“Parties.”

 

RECITALS

 

A. OTE is developing deep-water hydrothermal technologies to provide renewable
energy and drinkable water. OTE’s Sea Water Air Conditioning (“SWAC”) technology
takes advantage of the difference between cold deep water and warmer surface
water to produce hydrothermal energy without requiring fossil fuels. OTE is
interested in the synergies to be obtained by combining its business with the
TetriDyn’s business of the development of a sustainable living community by
creating an ecologically sustainable “EcoVillage” powered by 100% fossil-fuel
free electricity, buildings cooled by energy efficient and chemical free
systems, and on-site water produced for drinking, aquaculture and agriculture
(“EcoVillage”). Further, OTE recognizes that TetriDyn’s status as a company
subject to the periodic reporting requirements pursuant to Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), may enhance
access to the capital markets to fund future projects.

 

B. After the continued efforts of TetriDyn’s directors and others to sustain its
business after the unexpected death, on April 26, 2013, of David Hempstead, its
co-founder and chief executive officer, on December 8, 2016, TetriDyn acquired
assets related to EcoVillage, and from and after that time shifted its business
focus to EcoVillage. TetriDyn believes that its efforts will be substantially
expedited by combining with the business operations of OTE, and believes that
merging with OTE will significantly expand its prospects by allowing TetriDyn to
commercialize the technology utilized in EcoVillage for other, similar
communities in the future.

 

C. The Parties desire to combine as set forth in this Agreement in order to
achieve the business goals of each.

 

D. In order to effect the combination of the Parties, TetriDyn shall organize a
new, wholly owned subsidiary (“MergerCo”) under the laws of the state of
Delaware that, upon the terms and subject to the conditions of this Agreement
and in accordance with the laws governing corporations under the Delaware
General Corporation Law (“Delaware Law”), shall merge with and into OTE (the
“Merger”) for the purpose of making OTE a wholly owned subsidiary of TetriDyn
(the “Surviving Corporation”).

 

E. In order to effect the Merger, at the Closing TetriDyn shall effect a
recapitalization that consists of a 2.1676 forward split (the “Forward Split”)
of its 246,616 shares of issued and outstanding stock (“TetriDyn Post-Split
Stock”). On December 15, 2016, TetriDyn effectuated a reverse stock split on a
1-for-250 basis and increased its authorized common stock to 200,000,000 shares,
par value $0.001 per share.

 

F. Pursuant to the terms of the Merger, each share of common stock of OTE issued
and outstanding or existing immediately prior to the Effective Time (as defined
herein) of the Merger (the “OTE Stock”) will be converted at the Effective Time
into the right to receive one newly issued share of TetriDyn Post-Split Stock
(the “New TetriDyn Stock”), subject to certain restrictions on transfer as
hereinafter provided and subject to the rights of the holders of certain of such
shares of OTE Stock to exercise their rights as dissenters to seek an appraisal
of the fair value thereof as provided under Delaware Law (each, a “Dissenting
OTE Stockholder”). The number of shares of New TetriDyn Stock issued to the
stockholders OTE, including shares that would have been issuable to Dissenting
OTE Stockholders (as defined) had they not dissented, together with the number
of shares issuable on the exercise of outstanding warrants and the conversion of
outstanding bonds of OTE shall constitute, on a fully diluted basis, 90% of the
number of shares of common stock of TetriDyn to on a fully-diluted basis after
giving effect only to the Merger. The shares of common stock of TetriDyn, par
value $0.001 per share (“TetriDyn Stock”), issued and outstanding immediately
prior to the Effective Time will remain issued and outstanding. No shares of
preferred stock of TetriDyn are issued and outstanding, and TetriDyn has no
existing convertible securities or stock equivalent securities convertible or
exercisable for shares of TetriDyn preferred Stock.

 

E. The board of directors of each of the Parties has determined that the Merger
is consistent with and in furtherance of the long-term business strategies of
each of them and is fair to, and in the best interests of, each of them and each
of their respective stockholders; has approved and adopted this Agreement, the
issuance of New TetriDyn Stock, and the other transactions contemplated hereby;
and has recommended approval of this Agreement and the contemplated transactions
by the appropriate Party’s stockholders when such approval is required by law.

 

 

 



 2 

 

 

F. For federal income tax purposes, it is understood that the Merger has been
structured to qualify as a so-called “tax-free reorganization” under the
provisions of Sections 368(a)1(A) and 368(a)(2)(E) of the United States Internal
Revenue Code of 1986, as amended (the “Code”), and that each Party will take all
actions reasonably necessary to so qualify the Merger, although neither Party
has obtained or will be required to obtain or provide an opinion of counsel to
the foregoing effect.

 

H. Certain terms used in this Agreement are defined in section 8.03 hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the respective
representations, warranties, covenants, and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confirmed, the Parties agree as
follows:

 

ARTICLE I
THE MERGER

 

Section 1.01 The Merger

 

Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with Delaware Law, at the Effective Time, MergerCo shall be merged
with and into OTE, the separate corporate existence of MergerCo shall cease, OTE
shall continue as the Surviving Corporation of the Merger, and the OTE Stock
issued and outstanding or existing immediately prior to the Effective Time of
the Merger shall be converted at the Effective Time into the right to receive
shares of New TetriDyn Stock as herein provided.

 

Section 1.02 Restrictions on New TetriDyn Stock

 

Transfer of the shares of New TetriDyn Stock issuable in the Merger in
accordance with this Agreement will be subject to certain restrictions:
(a) under the Securities Act of 1933, as amended (the “Securities Act”), and
Regulation D promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) thereunder, as more particularly set forth in Section 506; and (b) under
certain applicable state securities laws.

 

Section 1.03 Closing; Closing Date; Effective Time

 

Unless this Agreement shall have been terminated pursuant to section 7.01, the
consummation of the Merger and the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place by the exchange of documents
electronically, by facsimile, or by overnight courier by a recognized national
courier service as soon as practicable (but in any event within two business
days) after the satisfaction or, if permissible, waiver of the conditions set
forth in Article VI, or at such other date, time, and place as TetriDyn and OTE
may agree. The date on which the Closing takes place is referred to herein as
the “Closing Date.” As promptly as practicable following the Closing Date, the
Parties shall cause the Merger to be consummated by filing the Certificate of
Merger, in the form of Exhibit A attached hereto, with the Delaware Secretary of
State (the date and time of the filing, or such later date or time agreed upon
by TetriDyn and OTE and set forth therein, being the “Effective Time”).

 

Section 1.04 Effect of the Merger

 

At the Effective Time, to the full extent provided under Delaware Law, OTE, as
the Surviving Corporation of the Merger with MergerCo, shall possess all the
rights, privileges, powers, and franchises of a public as well as of a private
nature, and be subject to all the restrictions, disabilities, and duties of each
of the merged entities. All rights, privileges, powers, and franchises of each
of the merged entities, and all property (real, personal, and mixed) and all
debts due to either of the merged entities on whatever account, as well as stock
subscriptions and all other things in action belonging to each of the merged
entities, shall be vested in OTE, as the Surviving Corporation. All property,
rights, privileges, powers, and franchises, and all and every other interest
shall be thereafter as effectively the property of the Surviving Corporation as
they were of the respective corporation, and the title to any real estate vested
by deed or otherwise, in either constituent entity, shall not revert or be in
any way impaired; but all rights of creditors and all liens upon any property of
either constituent entity shall be preserved unimpaired, and all debts,
liabilities, and duties of the constituent entities shall thenceforth attach to
the Surviving Corporation and may be enforced against it to the same extent as
if said debts, liabilities, and duties had been incurred or contracted by it.

 

 

 



 3 

 

 

Section 1.05 Change of TetriDyn Name

 

In connection with the consummation of the Merger and upon the consent of the
holders of a majority of the outstanding common of TetriDyn as provided in this
Agreement, immediately following the Closing, TetriDyn shall file with the
Nevada Secretary of State an amendment to its articles of incorporation changing
its name to “Ocean Thermal Energy Corporation” or such other name as may be
available and acceptable to the Parties and effecting the Recapitalization.

 

ARTICLE II

CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES

 

Section 2.01 Merger Consideration; Conversion and Cancellation of Securities

 

At the Effective Time, by virtue of the Merger and without any action on the
part of TetriDyn, OTE, or MergerCo or their respective stockholders:

 

(a) Subject to the other provisions of this Article II, each share of OTE Stock
issued and outstanding immediately prior to the Effective Time (excluding any
OTE Stock described in section 2.01(d) of this Agreement and shares held by
Dissenting OTE Stockholders) shall be converted into the right to receive one
(1) (the “Exchange Ratio”) share of New TetriDyn Stock. Notwithstanding the
foregoing, if between the date of this Agreement and the Effective Time the
outstanding shares of TetriDyn Stock or OTE Stock shall have been changed into a
different number of shares or a different class, by reason of any stock
dividend, subdivision, reclassification, conversion, recapitalization, split,
combination, exchange of shares, or sale of additional shares, the Exchange
Ratio shall be correspondingly adjusted to reflect such stock dividend,
subdivision, reclassification, conversion, recapitalization, split, combination,
exchange, or sale of shares.

 

(b) Subject to the other provisions of this Article II, the former holders of
warrants to purchase OTE Stock, at the Effective Time, shall be granted warrants
to purchase the number of shares of New TetriDyn Stock at the exercise prices
and during the warrant terms in effect at the Effective Time, appropriately
adjusted to give effect to the Exchange Ratio or adjusted Exchange Ratio, as
applicable. Such new warrants containing substantially identical terms as the
existing warrants shall be delivered to the holders of existing warrants as
quickly as practicable after the Effective Time against delivery to TetriDyn of
the existing warrants for cancellation. Pending the issuance of the new
warrants, the existing warrants outstanding at the Effective Time shall
thereafter represent the right to purchase that whole number of shares of New
TetriDyn Stock at an exercise price determined in accordance with the provisions
of Section 2.01(a) hereof.

 

(c) Subject to the other provisions of this Article II, the former holders of
convertible debentures exercisable to purchase OTE Stock, at the Effective Time,
shall be issued convertible debentures to purchase the number of shares of New
TetriDyn Stock at the exercise prices and during the terms at the Effective
Time, which shall be pursuant to the Exchange Ratio. Such new debentures
containing substantially identical terms as the existing debentures shall be
delivered to the holders of existing debenturesas quickly as practicable after
the Effective Time against delivery to TetriDyn of the existing debentures for
cancellation. Pending the issuance of the new debentures, the existing
debentures outstanding at the Effective Time shall thereafter represent the
right to purchase that whole number of shares of New TetriDyn Stock at an
exercise price determined in accordance with the provisions of Section 2.01(a)
hereof.

 

(d) Notwithstanding any provision of this Agreement to the contrary, each share
of OTE Stock held in the treasury of OTE and each share of OTE Stock owned by
OTE or any direct or indirect wholly owned subsidiary of OTE immediately prior
to the Effective Time shall be canceled and extinguished without any conversion
thereof, and no payment shall be made with respect thereto.

 

(e) Subject to the provisions of this Article II, each certificate evidencing
OTE Stock at the Effective Time (the “Converted Shares” or “Converted Share
Certificates”) shall thereafter represent the right to receive, subject to
section 2.02(f) of this Agreement, that whole number of shares of New TetriDyn
Stock determined pursuant to Section 2.01(a) hereof. The holders of Converted
Share Certificates shall cease to have any rights respecting such Converted
Shares except as otherwise provided herein or by law. Converted Share
Certificates shall be exchanged for certificates evidencing whole shares of New
TetriDyn Stock upon the surrender of such Converted Share Certificates in
accordance with the provisions of Section 2.02 of this Agreement, without
interest. No fractional shares of New TetriDyn Stock shall be issued in
connection with the Merger and, in lieu thereof, the number of shares issuable
to any registered stockholder of record of OTE shall be rounded upward to the
nearest whole share.

 

 

 

 



 4 

 

 

(f) Notwithstanding anything in this Agreement to the contrary, any issued and
outstanding shares of OTE Stock held by a Dissenting OTE Stockholder who has not
voted in favor of nor consented to the Merger and who complies with all the
provisions of Delaware Law concerning the right of holders of such stock to
dissent from the Merger and require appraisal of his shares, shall not be
converted as described in this section 2.01 but shall become, at the Effective
Time, by virtue of the Merger and without any further action, the right to
receive such consideration as may be determined to be due to such Dissenting OTE
Stockholder in accordance with Delaware Law; provided, however, that shares of
OTE Stock outstanding immediately prior to the Effective Time and held by a
Dissenting OTE Stockholder, who shall, after the Effective Time, withdraw his
demand for appraisal or lose his right of appraisal, in either case pursuant to
Delaware Law, shall be deemed to be converted as of the Effective Time into the
right to receive New TetriDyn Stock.

 

Section 2.02 Exchange and Surrender of Certificates

 

(a) As of the Effective Time, TetriDyn shall deposit, or shall cause to be
deposited with Interwest Transfer Company, Inc., 1981 Murray Holiday Road, Suite
100, P.O. Box 17136, Salt Lake City, UT 84117 (the “Exchange Agent”), for the
benefit of the holders of shares of OTE Stock for exchange in accordance with
this Article II, the certificates representing shares of New TetriDyn Stock
issuable in the Merger.

 

(b) As soon as reasonably practicable after the Effective Time, the Exchange
Agent shall mail to each holder of record of shares of OTE Stock a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Converted Share Certificates shall pass, only upon
delivery of the Converted Share Certificates to the Exchange Agent, and which
shall be in such form and have such other provisions as TetriDyn may reasonably
specify) and instructions for use in effecting the surrender of the Converted
Share Certificates in exchange for certificates representing shares of New
TetriDyn Stock issuable pursuant to Section 2.01. Upon surrender of a Converted
Share Certificate to the Exchange Agent, together with the duly executed letter
of transmittal, the holder of a Converted Share Certificate shall be entitled to
receive in exchange therefor a certificate representing that number of whole
shares of New TetriDyn Stock that such holder has the right to receive pursuant
to the provisions of this Article II. In the event of a transfer of ownership of
OTE Stock that is not registered in OTE’s transfer records, a certificate
representing the proper number of shares of New TetriDyn Stock may be issued to
a transferee if the Converted Share Certificate representing such OTE Stock is
presented to the Exchange Agent, accompanied by all documents required to
evidence and effect such transfer and by evidence that any applicable stock
transfer taxes have been paid. Until surrendered as contemplated by this section
2.02, each Converted Share Certificate shall be deemed at any time after the
Effective Time to represent only the New TetriDyn Stock into which the Converted
Shares represented by such Converted Share Certificate would be converted as
provided in this Article II.

 

(c) After the Effective Time, there shall be no further registration of
transfers of OTE Stock. If, after the Effective Time, certificates representing
shares of OTE Stock are presented to TetriDyn or the Exchange Agent, they shall
be exchanged for the New TetriDyn Stock provided for in this Agreement in
accordance with the procedures set forth herein.

 

(d) Any portion of the New TetriDyn Stock made available to the Exchange Agent
pursuant to this Section 2.02 that remains unclaimed by the holders of shares of
OTE Stock one year after the Effective Time shall be returned to TetriDyn, upon
demand, and any holder who has not exchanged his Converted Shares of OTE Stock
in accordance with this section 2.02 prior to that time shall thereafter look
only to TetriDyn for exchange of the New TetriDyn Stock for his shares of OTE
Stock. Notwithstanding the foregoing, TetriDyn shall not be liable to any owner
of OTE Stock for any amount paid to a public official pursuant to applicable
abandoned property, escheat, or similar Laws (as defined herein).

 

(e) No dividends, interest, or other distributions respecting shares of New
TetriDyn Stock shall be paid to the holder of any unsurrendered Converted Share
Certificates unless and until such Converted Share Certificates are surrendered
as provided in this section 2.02. Upon surrender, TetriDyn shall pay or cause
the Exchange Agent to pay, without interest, all dividends and other
distributions payable for such shares of New TetriDyn Stock on a date, and for a
record date, after the Effective Time.

 

(f) No certificates evidencing fractional shares of New TetriDyn Stock shall be
issued upon the surrender for exchange of Converted Share Certificates. In lieu
of any fractional interests, TetriDyn shall issue to each holder of record of a
Converted Share Certificate, upon surrender of such certificate for exchange
pursuant to this Article II, a whole share of New TetriDyn Stock.

 

(g) TetriDyn shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any former holder of OTE Stock
all amounts TetriDyn (or any affiliate thereof) is required to deduct and
withhold respecting the making of such payment under the Code or any provision
of state, local, or foreign tax law. To the extent that amounts are so withheld
by TetriDyn, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the former holder of the OTE Stock for which
such deduction and withholding was made. In the event the amount withheld is
insufficient to satisfy the withholding obligations of TetriDyn, (or any
affiliate thereof), such former stockholder shall reimburse TetriDyn (or such
affiliate), at its request, the amount of any such insufficiency.

 

 

 

 



 5 

 

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF OTE

 

OTE hereby represents, covenants, and warrants to TetriDyn, such
representations, covenants, and warranties to be made as of the date hereof and
at and as of the Closing Date, to survive the Closing, and to continue in
accordance with the terms hereof (except as otherwise expressly set forth in
section 8.01), as set forth in this Article III and as limited, qualified by, or
except as otherwise set forth in the written disclosure schedules to this
Agreement supplementally provided by OTE to TetriDyn (the “OTE Schedules”).

 

Section 3.01 Organization and Qualifications

 

OTE and each of its subsidiaries: (a) is a corporation or limited liability
company duly organized, validly existing, and in good standing under the Laws of
its state of organization; (b) has all requisite power and authority to own,
lease, and operate its properties and assets and to carry on its business as it
is now being conducted; and (c) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of the business conducted by
it or the ownership or leasing of its properties makes such qualification
necessary, other than where the failure to be so duly qualified and in good
standing would not have an OTE Material Adverse Effect. The term “OTE Material
Adverse Effect,” as used in this Agreement, shall mean any change or effect
that, individually or when taken together with all such other changes or
effects, would be reasonably likely to be materially adverse to the assets,
liabilities, financial condition, results of operations, or current or future
business of OTE. When used herein, the term OTE includes each of its
subsidiaries.

 

Section 3.02 Charter Documents

 

OTE has made available to TetriDyn complete and correct copies of OTE’s
certificate of incorporation and bylaws, as presently in effect. OTE is not in
violation of any of the provisions of its certificate of incorporation or its
bylaws.

 

Section 3.03 Capitalization

 

(a) The authorized capital stock of OTE consists of 200,000,000 shares of common
stock and 20,000,000 shares of preferred stock, par value $0.0001 per share, of
which 109,589,611 shares of common stock are issued and outstanding, 684,151
shares of common stock are reserved for issuance on the exercise of outstanding
warrants, 139,000 shares of common stock are reserved for issuance on the
conversion of outstanding bonds, 66,667 shares of common stock are reserved for
issuance on the conversion of outstanding promissory notes, for a total of
110,479,429 shares of common stock issued and outstanding and reserved for
issuance on a fully diluted basis. No other shares of capital stock are reserved
for issuance on the exercise of any other call, commitment, right, or other
contractual arrangements to which OTE is a party or by which it is bound. Each
of the outstanding shares of capital stock of OTE is duly authorized, validly
issued, and fully paid and nonassessable and has not been issued in violation of
(nor are any of the authorized shares of capital stock of OTE subject to) any
preemptive or similar rights created by statute, the certificate of
incorporation or bylaws of OTE, or any agreement to which OTE is a party or
bound, and such outstanding shares owned by OTE are owned free and clear of all
security interests, liens, claims, pledges, agreements, limitations on OTE’s
voting rights, charges, or other encumbrances of any nature whatsoever.

 

(b) Except as set forth in subsection (a):

 

(i) There are no options, warrants, or other rights (including registration
rights), agreements, arrangements, or commitments of any character to which OTE
is a party relating to the issued or unissued capital stock of OTE or obligating
OTE to grant, issue, or sell any shares of the capital stock of OTE.

 

(ii) There are no obligations, contingent or otherwise, of OTE to: (1)
repurchase, redeem, or otherwise acquire any shares of OTE Stock or other
capital stock of OTE; or (2) provide material funds to, make any material
investment in (in the form of a loan, capital contribution, or otherwise), or
provide any guarantee respecting the obligations of any other person.

 

 

 

 



 6 

 

 

(iii) OTE: (1) does not directly or indirectly own; (2) has not agreed to
purchase or otherwise acquire; or (3) does not hold any interest convertible
into or exchangeable or exercisable for 5% or more of the capital stock of any
corporation, partnership, joint venture, or other business association or
entity.

 

(iv) There are no agreements, arrangements, or commitments of any character
(contingent or otherwise) pursuant to which any person is or may be entitled to
receive any payment based on the revenues or earnings, or calculated in
accordance therewith, of OTE.

 

(v) There are no voting trusts, proxies, or other agreements or understandings
to which OTE is a party or by which OTE is bound respecting the voting of any
shares of capital stock of OTE.

 

Section 3.04 Authority

 

OTE has all requisite corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby (subject to, respecting the Merger, the
adoption of this Agreement by the stockholders of OTE as described in section
3.12 hereof). The execution and delivery of this Agreement by OTE and the
consummation by OTE of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no other corporate proceedings
on the part of OTE are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby (subject to, respecting the Merger, the
approval thereof by the stockholders of OTE as described in section 3.12). This
Agreement has been duly executed and delivered by OTE and, assuming the due
authorization, execution, and delivery thereof by TetriDyn, constitutes the
legal, valid, and binding obligation of OTE, enforceable against OTE in
accordance with its terms, except that: (a) such enforcement may be subject to
applicable bankruptcy, insolvency, or other similar Laws, now or hereafter in
effect affecting creditors’ rights generally; and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

Section 3.05 No Conflict: Required Filings and Consents

 

(a) The execution and delivery of this Agreement by OTE does not, and the
consummation of the transaction contemplated hereby will not: (i) conflict with
or violate OTE’s certificate of incorporation or bylaws, in each case as amended
or restated; (ii) conflict with or violate any federal, state, foreign, or local
law, statute, ordinance, rule, regulation, order, judgment, or decree
(collectively, “Laws”) applicable to OTE or by which any of its properties is
bound or subject; or (iii) result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration, or
cancellation of, or result in the creation of a lien or encumbrance on any of
the properties or assets of OTE pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise, or other
instrument or obligation to which OTE is a party or by which OTE or any of its
properties is bound or subject; except for any such conflicts or violations
described in clause (ii) or breaches, defaults, events, rights of termination,
amendment, acceleration or cancellation, payment obligations, or liens or
encumbrances described in clause (iii) that would not have an OTE Material
Adverse Effect.

 

(b) The execution and delivery of this Agreement by OTE does not, and
consummation of the transactions contemplated hereby will not, require OTE to
obtain any consent, license, permit, approval, waiver, authorization or order
of, or to make any filing with or notification to, any governmental or
regulatory authority, domestic or foreign (collectively, “Governmental
Entities”), except for filing appropriate merger documents as required by
applicable state Laws and when the failure to obtain such consents, licenses,
permits, approvals, waivers, authorizations or orders, or to make such filings
or notifications, would not, either individually or in the aggregate, materially
interfere with OTE’s performance of its obligations under this Agreement and
would not have an OTE Material Adverse Effect.

 

Section 3.06 Permits; Compliance

 

Each of OTE and each subsidiary, to OTE’s knowledge, any third-party operator of
any of OTE’s or any subsidiary’s properties, is in possession of all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals, and orders necessary to own,
lease, and operate its properties and to carry on its business in all material
respects as it is now being conducted or as presently foreseeable (collectively,
the “OTE Permits”), and there is no action, proceeding, or investigation pending
or, to OTE’s knowledge, threatened regarding suspension or cancellation of any
of the OTE Permits, except when the failure to possess, or the suspension or
cancellation of, such OTE Permits would not have an OTE Material Adverse Effect.
OTE has not received from any Governmental Entity any written notification
respecting possible conflicts, defaults, or violations of Laws, except for
written notices relating to possible conflicts, defaults, or violations that
would not have an OTE Material Adverse Effect.

 

 

 

 



 7 

 

 

Section 3.07 Financial Statements

 

OTE has delivered to TetriDyn its unaudited consolidated balance sheets as of
December 31, 2016 (“OTE’s Current Balance Sheet”), and the related consolidated
statements of operations, changes in stockholders’ equity (deficiency), and cash
flows for the nine months ended September 30, 2016, including the notes thereto.
Such schedule also includes OTE’s audited consolidated balance sheets as of
December 31, 2015 and 2014, and the related consolidated statements of
operations, changes in stockholders’ equity (deficiency), and cash flows for the
years ended December 31, 2015 and 2014, including the notes thereto and the
report thereon of Liggett, Vogt & Webb, P.A. Certified Public Accountants. OTE’s
Current Balance Sheet and the related consolidated statements of operations,
changes in stockholders’ equity (deficiency), and cash flows for the nine months
ended September 30, 2016, together with the notes thereto, contain all
adjustments (all of which are normal recurring adjustments) necessary to present
fairly OTE’s results of operations and financial position for the periods and as
of the dates indicated. All such audited and unaudited financial statements have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods involved (except: (a) to
the extent required by changes in generally accepted accounting principles; and
(b) as may be indicated in the notes thereto) and fairly present OTE’s financial
position as of the respective dates thereof and the result of operations and
cash flows for the periods indicated, except that any unaudited interim
financial statements were or will be subject to normal and recurring year-end
adjustments.

 

Section 3.08 Absence of Certain Changes or Events

 

Except as contemplated by this Agreement, since the date of OTE’s Current
Balance Sheet, OTE has conducted its business in the ordinary course of business
consistent with past practice. Since the date of OTE’s Current Balance Sheet,
there has not been: (a) any event, change, or effect (including the occurrence
of any liabilities of any nature, whether or not accrued, contingent, or
otherwise) having or, which would be reasonably likely to have, individually or
in the aggregate, an OTE Material Adverse Effect; (b) any declaration, setting
aside, or payment of any dividend or other distribution (whether in cash, stock,
or property) respecting the equity interests of OTE or any redemption, purchase,
or other acquisition by OTE of any of OTE’s capital stock; (c) any revaluation
by OTE of its assets, including the writing down of the value of inventory or
the writing down or off of notes or accounts receivable, other than in the
ordinary course of business and consistent with past practices; (d) any change
by OTE in accounting principles or methods, except insofar as may be required by
a change in generally accepted accounting principles; (e) a fundamental change
in the nature of OTE’s business; (f) any arrangement for the disposition of any
material property or assets of OTE; (g) any accrual or arrangement for or
payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer, employee, or shareholder;
(h) any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees; or (i) an OTE
Material Adverse Effect.

 

Section 3.09 Absence of Litigation

 

There is no claim, suit, litigation, proceeding, arbitration, or, to OTE’s
knowledge, investigation of any kind, at law or in equity (including actions or
proceedings seeking injunctive relief), pending or threatened against OTE or any
of its properties (except for claims, actions, suits, litigation, proceedings,
arbitrations, or investigations that would not have an OTE Material Adverse
Effect), and OTE is not subject to any continuing order of, consent decree,
settlement agreement, or other similar written agreement with, or to OTE’s
knowledge, continuing investigation by, any Governmental Entity, or any
judgment, order, writ, injunction, decree or award of any Government Entity or
arbitrator, including cease-and-desist or other orders, except for matters that
would not have an OTE Material Adverse Effect.

 

Section 3.10 Tax Matters

 

Neither OTE nor, to OTE’s knowledge, any of its affiliates has taken or agreed
to take any action that would prevent the Merger from constituting a tax-free
reorganization qualifying under the provisions of Section 368(a) of the Code,
all as more particularly set forth in a separate letter of representation in
form and substance reasonably acceptable to TetriDyn to be delivered by OTE to
TetriDyn at the Closing and which is incorporated herein by reference.

 

 

 

 



 8 

 

 

Section 3.11 Taxes

 

(a) OTE has made available to TetriDyn complete copies of: (i) all returns and
information statements respecting any Taxes of OTE (“OTE Returns”) for all
periods since the formation of OTE open under the statute of limitations for
assessments; and (ii) examination reports and statements of deficiencies
assessed by OTE. OTE does not do business or derive income from any state,
local, territorial, or foreign taxing jurisdiction so as to be subject to Taxes
or return filing requirements other than those OTE Returns described in the
preceding sentence. Except to the extent that the applicable statute of
limitations has expired, all OTE Returns required to be filed by or on behalf of
OTE have been duly filed on a timely basis with the appropriate governmental
authorities and are true, correct, and complete, and all Taxes for all periods
covered by such OTE Returns, or respecting any period prior to the Effective
Time, have been duly paid in full or a provision for the payment thereof has
been made in accordance with generally accepted accounting principles and is
reflected on OTE’s Current Balance Sheet. All OTE Returns are accurate and
correct in all material respects. OTE has no liabilities respecting the payment
of any Taxes (including any deficiencies, interest, or penalties) accrued for or
applicable to the period ended on the date of OTE’s Current Balance Sheet,
except as reflected therein, and all such dates and years and periods prior
thereto and for which OTE may at said date have been liable in its own right or
as transferee of the assets of, or as successor to, any other corporation or
other entity, except for taxes accrued but not yet due and payable. OTE has not
elected at any time pursuant to the Code to be treated as an S corporation
pursuant to Section 1362(a) of the Code or a collapsed corporation pursuant to
Section 341(f) of the Code, nor has OTE made any other elections pursuant to the
Code (other than elections that relate solely to methods of accounting,
depreciation, or amortization) that would have an OTE Material Adverse Effect.
There are no outstanding agreements or waivers extending the statutory period of
limitation applicable to any OTE Return.

 

(b) OTE has complied in all respects with all applicable Laws relating to the
payment and withholding of Taxes (including any estimated Taxes and the
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or similar
provisions under any foreign Laws) and has, within the time and the manner
prescribed by law, withheld from employee wages and paid over all amounts
withheld under applicable Laws, except when noncompliance would not have an OTE
Material Adverse Effect. There are no liens on any of OTE’s assets respecting
Taxes other than for Taxes not yet due and payable. There is no material dispute
or claim concerning any liabilities for Taxes of OTE either raised or reasonably
expected to be raised by any taxing authority.

 

(c) (i) there is no audit of any OTE Returns by a governmental or taxing
authority in process, pending, or threatened (formally or informally), and OTE
has no knowledge of any potential audit; (ii) except to the extent that the
applicable statute of limitations has expired and except as to matters that have
been resolved, no deficiencies exist or have been asserted (either formally or
informally) or are expected to be asserted respecting Taxes of OTE, and no
notice (either formally or informally) has been received by OTE that it has not
filed an OTE Return or paid Taxes required to be filed or paid by it; (iii  OTE
is not a party to any pending action or proceeding for assessment or collection
of Taxes, nor has an action or proceeding been asserted or threatened (either
formally or informally) against it or any of its assets, except to the extent
that the applicable statute of limitations has expired and except as to matters
that have been resolved; (iv) no waiver or extension of any statute of
limitations is in effect respecting Taxes of OTE or OTE Returns; (v) no action
has been taken that would have the effect of deferring any liability for Taxes
for OTE from any period prior to the Effective Time to any period after the
Effective Time; (vi) there are no requests for rulings, subpoenas, or requests
for information pending respecting the Taxes of OTE; (vii) no power of attorney
has been granted by OTE respecting any matter relating to Taxes; (viii) OTE has
never been included in an affiliated group of corporations, within the meaning
of Section 1504 of the Code; (ix) OTE is not (nor has it ever been) a party to
any tax-sharing agreement between affiliated corporations; and (x) the amount of
liability for unpaid Taxes of OTE for all periods ending on or before the
Effective Time will not, in the aggregate, materially exceed the amount of the
liability accruals for Taxes reflected on OTE’s Current Balance Sheet.

 

Section 3.12 Vote Required

 

The only vote of the holders of any class or series of OTE capital stock
necessary to approve the Merger is the affirmative vote of the holders of a
majority of the OTE Stock outstanding.

 

Section 3.13 Brokers

 

No broker, finder, or investment banker is entitled to any brokerage, finder’s,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of OTE. Prior to the
date of this Agreement, OTE has made available to TetriDyn complete and correct
copies of all agreements pursuant to which any such firm will be entitled to any
payment related to the transactions contemplated by this Agreement.

 

Section 3.14 Employee Benefit Plans; Labor Matters

 

(a) OTE is not bound by or subject to (and none of its operations is bound by or
subject to) any written or oral, express or implied, contract, commitment, or
arrangement with any labor union, and no labor union has requested or, to OTE’s
knowledge, has sought to represent any of OTE’s employees, representatives, or
agents. There is no strike or other labor dispute involving OTE pending or, to
OTE’s knowledge, threatened that could have an OTE Material Adverse Effect, nor
is OTE aware of any labor organization activity involving its employees. OTE is
not aware that any officer or key employee, or that any group of key employees,
intends to terminate employment with OTE, nor does OTE have a present intention
to terminate the employment of any of the foregoing. The employment of each
officer and employee of OTE, to the best of OTE’s knowledge, is terminable at
OTE’s will.

 

 

 

 



 9 

 

 

(b) OTE does not maintain, and has not contributed during the past five years
to, any employee benefit plan (as such term is defined in The Employee
Retirement Income Security Act of 1974 (“ERISA”), Section 3(s), or for which OTE
or any member of its ERISA group would incur liability under Sections 4065,
4069, 4212(c), or 4204 of ERISA, and any other retirement, pension, stock
option, stock application rights, profit sharing, incentive compensation,
deferred compensation, savings, thrift, vacation pay, severance pay, or other
employee compensation or benefit plan, agreement, practice, or arrangement,
whether written or unwritten, whether or not legally binding (collectively, the
“OTE Benefit Plans”). As of the date of this Agreement, except as would not have
an OTE Material Adverse Effect, the material OTE Benefit Plans maintained by OTE
or any member of its ERISA Group, or respecting which OTE has or may have a
liability, are in substantial compliance with applicable Laws, including ERISA
and the Code. With respect to the OTE Benefit Plans, no event has occurred, and
to OTE’s knowledge, there exists no condition or set of circumstances, in
connection with which OTE or any member of its ERISA group could be subject to
any liability under the terms of the OTE Benefit Plans, ERISA, the Code, or any
other applicable Law that would have an OTE Material Adverse Effect.

 

(c) Neither OTE nor any member of its ERISA group contributes or has an
obligation to contribute to, has not within five years prior to the date of this
Agreement contributed or had an obligation to contribute to, or has any
secondary liability under ERISA Section 4204 to, a multiemployer plan within the
meaning of Section 3(37) of ERISA.

 

(d) Neither OTE nor any member of its ERISA group is or has ever been a party to
any collective bargaining or other labor union contracts. No collective
bargaining agreement is being negotiated by OTE. There is no pending or
threatened labor dispute, strike, or work stoppage against OTE or any of its
subsidiaries that may interfere with OTE’s business activities. None of OTE or
any of its representatives or employees has committed any unfair labor practices
in connection with the operation of OTE’s business, and there is no pending or
threatened charge or complaint against OTE by the National Labor Relations Board
or any comparable state agency.

 

(e) With respect to each OTE Benefit Plan that is a “group health plan” within
the meaning of Section 5000(b) of the Code, each such OTE Benefit Plan complies,
and has complied, with the requirements of Part 6 of Title I of ERISA and
Sections 4980B and 5000 of the Code, except when the failure to so comply would
not have an OTE Material Adverse Effect.

 

Section 3.15 Employee Relations

 

OTE has complied in all material respects with all applicable Laws that relate
to prices, wages, hours, harassment, disabled access, discrimination employment,
and collective bargaining and to the operation of its business, and OTE is not
liable for any arrears of wages or taxes or penalties for failure to comply with
any of the foregoing. OTE believes that its relations with its employees are
satisfactory.

 

Section 3.16 Certain Business Practices

 

Neither OTE nor any of its directors, officers, agents, or employees on OTE’s
behalf has used any funds for unlawful contributions, gifts, entertainment, or
other unlawful expenses relating to political activity; made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns; violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or made any other unlawful
payment.

 

Section 3.17 Environmental Matters

 

(a) during the period of OTE’s ownership, use, or other occupancy of the
properties of OTE, OTE has not used, generated, manufactured, stored, treated,
disposed of, or released any hazardous waste or substance on, under, or about
any of the properties, except in compliance with environmental Laws; and (b) OTE
has no knowledge of, or reason to believe that there has been: (i) any use,
generation, manufacture, storage, treatment, disposal, release, or threatened
release of any hazardous waste or substance by any prior owners or occupants of
any of the properties, except in compliance with environmental Laws; or (ii) any
actual or threatened litigation or claims of any kind against OTE or any other
person for whose conduct it is or may be liable by any person relating to such
matters.

 

 

 



 10 

 

 

Section 3.18 Insurance

 

OTE is currently insured, and during each of the past three calendar years has
been insured, for reasonable amounts against such risks as companies similarly
situated would, in accordance with good business practice, customarily be
insured.

 

Section 3.19 Properties

 

Except for liens arising in the ordinary course of business after the date
hereof and properties and assets disposed of in the ordinary course of business
after the date of OTE’s Current Balance Sheet, OTE has good and marketable title
free and clear of all liens, the existence of which would have an OTE Material
Adverse Effect, to all material properties and assets, whether tangible or
intangible, real, personal, or mixed, reflected in OTE’s Current Balance Sheet
as being owned by OTE as of the date thereof or purported to be owned on the
date hereof. All buildings, fixtures, equipment, and other property and assets
that are material to its business held under leases by OTE are held under valid
instruments enforceable by OTE in accordance with their respective terms.
Substantially all of OTE’s equipment in regular use has been well maintained and
is in good and serviceable condition, reasonable wear and tear excepted.

 

Section 3.20 Futures Trading and Fixed Price Exposure

 

OTE is not presently engaged in any futures or options trading nor is it a party
to any price, interest rate, or currency swaps, hedges, futures, or other
derivative instruments.

 

Section 3.21 Intellectual Property

 

(a) OTE has good and marketable title to is registered patents, trademarks,
service marks, copyrights, trade names, and applications for any of the
foregoing and has good and marketable title to, or valid licenses or rights to
use, all patents, copyrights, trademarks, trade names, brand names, proprietary
and other technical information, technology and software (collectively, “OTE
Intellectual Property”) used in the operation of its business as presently
conducted, free from any liens and free from any requirement of any past,
present, or future royalty payments, license fees, charges, or other payments or
conditions or restrictions, whatsoever. Immediately after the Effective Time,
the Surviving Corporation will own or will have the right to use all OTE
Intellectual Property free from liens and on the same terms and conditions as in
effect prior to the Effective Time.

 

(b) To the best of its knowledge, OTE has not infringed and is not infringing
upon, and for the past three years has not engaged and is not engaging in, any
unauthorized use or misappropriation of any patents, copyrights, trademarks,
trade names, brand names, proprietary and other technical information,
technology and software owned by or belonging to any other person. There are no
claims or proceedings pending or, to OTE’s knowledge, threatened against OTE
asserting that OTE is infringing or engaging in the unauthorized use or
misappropriation of any intellectual property of any other person.

 

(c) OTE is not aware of prior art respecting any of the patents owned or
licensed by it that was not disclosed to the U.S. Patent and Trademark Office
(or to any comparable foreign authority, if necessary) in connection with
applications for such patents. OTE is not aware of any fact or event making any
one or more claims of any of such patents invalid or unenforceable, and OTE has
not engaged in any conduct, or omitted to perform any necessary act, the result
of which would be to invalidate any of such patents or adversely affect any of
their enforceability.

 

Section 3.22 Compliance with Securities Laws

 

All of the securities offered and sold by OTE or any predecessor within three
years prior to the date of this Agreement were issued in transactions exempt
from registration under the Securities Act and applicable state securities Laws.

 

Section 3.23 Disclosure Controls

 

OTE maintains systems of internal accounting controls sufficient to provide
reasonable assurance that: (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken respecting any differences.

 

 

 

 



 11 

 

 

Section 3.24 Off Balance Sheet Arrangements

 

There are no transactions, arrangements, and other relationships between and/or
among OTE or, to OTE’s knowledge, any of its affiliates and any unconsolidated
entity, including any structural finance, special purpose, or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially OTE’s liquidity or the availability of, or
requirements for, its capital resources.

 

Section 3.25 No Improper Practices

 

(a) neither OTE nor, to OTE’s knowledge, any director, officer, agent, employee,
or other person associated with or acting on behalf of OTE has, in the past
three years: made any unlawful contributions to any candidate for any political
office (or failed fully to disclose any contribution in violation of law); made
any contribution or other payment to any official of, or candidate for, any
federal, state, municipal, or foreign office or other person charged with
similar public or quasi-public duty in violation of any law or of the character
required; (b) following the Closing, TetriDyn will not be required by the
Exchange Act to disclose any contributions or payments in any periodic report
(“Periodic Report”) required to be filed pursuant to Section 13 or 15(d)
thereunder; (c) no relationship, direct or indirect, exists between or among OTE
or, to OTE’s knowledge any affiliate, on the one hand, and the directors,
officers, and stockholders of OTE, on the other hand, that TetriDyn is required,
or will be required, by the Exchange Act to describe in any Periodic Report
following the Closing; and (d) there are no material outstanding loans or
advances or material guarantees of indebtedness by OTE to, or for the benefit
of, any of its officers or directors or any of the members of the families of
any of them that TetriDyn is required, or will be required, by the Exchange Act
to describe in any Periodic Report following the Closing.

 

Section 3.26 OFAC

 

Neither OTE nor, to OTE’s knowledge, any director, officer, agent, employee, or
other affiliate of OTE or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

Section 3.27 Minute Book

 

OTE’s minute book contains, and will contain at the Closing Date, a materially
complete record of all meetings, consents, or other actions of its board of
directors and shareholders for the period from inception through the date hereof
and accurately reflects the substance of all transactions referred to in such
minutes in all material respects.

 

ARTICLE IV

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TETRIDYN

 

TetriDyn hereby represents, covenants, and warrants to OTE, such
representations, covenants, and warranties to be made as of the date hereof and
at and as of the Closing Date and to survive the Closing and continue in
accordance with the terms hereof (except as otherwise expressly set forth in
section 8.01), as set forth in this Article IV and as limited or qualified by
the related disclosure schedules (the “TetriDyn Schedules”) supplementally
provided by TetriDyn to OTE.

 

Section 4.01 Organization and Qualifications

 

Each of TetriDyn and its subsidiary is a corporation duly organized, validly
existing, and in good standing under the Laws of its state of incorporation; has
all requisite corporate power and authority to own, lease, and operate its
properties and assets and to carry on its business as it is now being conducted;
and is duly qualified and in good standing to do business in each jurisdiction
in which the nature of the business conducted by it or the ownership or leasing
of its properties makes such qualification necessary, other than where the
failure to be so duly qualified and in good standing would not have a TetriDyn
Material Adverse Effect. The term “TetriDyn Material Adverse Effect” as used in
this Agreement shall mean any change or effect that, individually or when taken
together with all such other changes or effects, would be reasonably likely to
be materially adverse to the assets, liabilities, financial condition, results
of operations, or current or future business of TetriDyn. When used herein, the
term TetriDyn includes any subsidiary. TetriDyn does not own an equity interest
in any other corporation, partnership, joint venture arrangement, or other
business entity that is material to the assets, liabilities, financial
condition, results of operations, or current or future business of TetriDyn.
Except as set forth in its Periodic Reports, TetriDyn does not have any
predecessor, as that term is defined under generally accepted accounting
principles.

 

 

 



 12 

 

 

Section 4.02 Articles and Bylaws

 

TetriDyn has made available to OTE complete and correct copies of TetriDyn’s
articles of incorporation and bylaws, as presently in effect. TetriDyn is not in
violation of any of the provisions of its articles of incorporation or bylaws.

 

Section 4.03 Capitalization

 

(a) The authorized capital stock of TetriDyn consists of, after taking into
account the TetriDyn Stock Split: (i) 200,000,000 shares of TetriDyn Common
Stock, par value $0.001 per share, of which 534,555 shares are issued and
outstanding, 11,740,937 are reserved for future issuance on the conversion of
existing promissory notes, for a total of 12,275,492 shares issued and issuable
on a fully diluted basis. Except as described in this section 4.03 no shares of
capital stock of TetriDyn are reserved for any purpose. All of the outstanding
shares of capital stock of TetriDyn are duly authorized, validly issued, and
fully paid and nonassessable, and have not been issued in violation of (nor are
any of the authorized shares of capital stock of TetriDyn subject to) any
preemptive or similar rights created by statute, TetriDyn’s articles of
incorporation or bylaws, or any agreement to which TetriDyn is a party or bound,
and such outstanding shares owned by TetriDyn are owned free and clear of all
security interests, liens, claims, pledges, agreements, limitations on
TetriDyn’s voting rights, charges, or other encumbrances of any nature
whatsoever.

 

(b) Except as set forth in subsection (a):

 

(i) There are no options, warrants, or other rights (including registration
rights), agreements, arrangements, or commitments of any character to which
TetriDyn is a party relating to the issued or unissued capital stock of TetriDyn
or obligating TetriDyn to grant, issue, or sell any shares of the capital stock
of TetriDyn;

 

(ii) There are no obligations, contingent or otherwise, of TetriDyn to:
(1) repurchase, redeem, or otherwise acquire any shares of TetriDyn Stock or
other capital stock of TetriDyn; or (2) provide material funds to, make any
material investment in (in the form of a loan, capital contribution, or
otherwise), or provide any guarantee respecting the obligations of any other
person;

 

(iii) TetriDyn does not directly or indirectly own, has not agreed to purchase
or otherwise acquire, or does not hold any interest convertible into, or
exchangeable or exercisable for, 5% or more of the capital stock of any
corporation, partnership, joint venture, or other business association or
entity;

 

(iv) There are no agreements, arrangements, or commitments of any character
(contingent or otherwise) pursuant to which any person is or may be entitled to
receive any payment based on TetriDyn’s revenues or earnings or calculated in
accordance therewith.

 

(v) There are no voting trusts, proxies, or other agreements or understandings
to which TetriDyn is a party or by which TetriDyn is bound respecting the voting
of any shares of capital stock of TetriDyn.

 

(c) TetriDyn has made available to OTE complete and correct copies of: (i) each
stock option, stock award, or other benefit plans (collectively, the “TetriDyn
Option Plans”) and the forms of options issued pursuant to any TetriDyn Option
Plan, including all amendments thereto; and (ii) all options and warrants that
are not in the form specified under clause (i) above. TetriDyn has delivered to
OTE a complete and correct list of all outstanding warrants and options,
restricted stock, or any other stock awards (the “TetriDyn Stock Awards”)
granted under the TetriDyn Option Plans or otherwise, setting forth as of the
date hereof: (x) the number and type of TetriDyn Stock Awards; (xi) the exercise
price of each outstanding stock option or warrant; and (xii) the number of stock
options and warrants presently exercisable.

 

(d) The shares of New TetriDyn Stock to be issued pursuant to this Agreement
have been duly authorized, and upon issuance in accordance with the terms of
this Agreement will be, validly issued, fully paid and nonassessable, and not
issued in violation of any preemptive or similar rights created by statute,
TetriDyn’s articles of incorporation and bylaws, or any agreement to which
TetriDyn is a party or bound.

 

Section 4.04 Authority

 

TetriDyn has all requisite corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by TetriDyn and the consummation by TetriDyn of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of TetriDyn are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by TetriDyn and, assuming the due
authorization, execution and delivery thereof by OTE, constitutes the legal,
valid, and binding obligation of TetriDyn, enforceable against TetriDyn in
accordance with its terms, except that: (a) such enforcement may be subject to
applicable bankruptcy, insolvency, or other similar Laws, now or hereafter in
effect, affecting creditors’ rights generally; and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

 

 



 13 

 

 

Section 4.05 No Conflict; Required Filings and Consents

 

(a) The execution and delivery of this Agreement by TetriDyn does not, and the
consummation of the transaction contemplated hereby will not: (i) conflict with
or violate TetriDyn’s articles of incorporation or bylaws, in each case as
amended or restated; (ii) conflict with or violate any Laws applicable to
TetriDyn or by which any of its properties is bound or subject; or (iii) result
in any breach of, constitute a default (or an event that with notice or lapse of
time or both would become a default) under, give to others any rights of
termination, amendment, acceleration, or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of TetriDyn
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise, or other instrument or obligation to which TetriDyn
is a party or by which TetriDyn or any of its properties is bound or subject,
except for any such conflicts or violations described in clause (ii) or
breaches, defaults, events, rights of termination, amendment, acceleration or
cancellation, payment obligations, or liens or encumbrances described in clause
(iii) that would not have a TetriDyn Material Adverse Effect.

 

(b) The execution and delivery of this Agreement by TetriDyn does not, and
consummation of the transactions contemplated hereby will not, require TetriDyn
to obtain any consent, license, permit, approval, waiver, authorization or order
of, or to make any filing with or notification to, any Governmental Entities,
except for: (i) complying with certain federal and state securities Laws as
provided in Article V hereof; and (ii) filing appropriate merger documents as
required by applicable state Laws and when the failure to obtain such consents,
licenses, permits, approvals, waivers, authorizations, or orders, or to make
such filings or notifications, would not, either individually or in the
aggregate, materially interfere with TetriDyn’s performance of its obligations
under this Agreement and would not have a TetriDyn Material Adverse Effect.

 

Section 4.06 Permits; Compliance

 

TetriDyn and, to TetriDyn’s knowledge, each third-party operator of any of
TetriDyn’s properties is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals, and orders necessary to own, lease, and operate its
properties and to carry on its business in all material respects as it is now
being conducted or as presently foreseeable (collectively, the “TetriDyn
Permits”), and there is no action, proceeding, or investigation pending or, to
TetriDyn’s knowledge, threatened regarding suspension or cancellation of any of
the TetriDyn Permits, except when the failure to possess or the suspension or
cancellation of such TetriDyn Permits would not have a TetriDyn Material Adverse
Effect. TetriDyn has not received from any Governmental Entity any written
notification respecting possible conflicts, defaults, or violations of Laws,
except for written notices relating to possible conflicts, defaults, or
violations that would not have a TetriDyn Material Adverse Effect.

 

Section 4.07 Reports

 

(a) TetriDyn has filed all forms, reports, statements, and other documents
required to be filed with the SEC, including all quarterly reports on Form 10-Q,
all annual reports on Form 10-K, all current reports on Form 8-K, and all other
reports, schedules, registration statements, or other documents (collectively
referred to as the “TetriDyn SEC Reports”), except when the failure to file any
such forms, reports, statements, or other documents would not have a TetriDyn
Material Adverse Effect. The TetriDyn SEC Reports were prepared in accordance
with the requirements of applicable law (including the Securities Act and the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such TetriDyn SEC Reports) and did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. TetriDyn is subject to the periodic reporting requirements of
Section 15(d) of the Exchange Act and has no class of equity securities
registered under Section 12 of the Exchange Act.

 

 

 

 



 14 

 

 

Section 4.08 Absence of Certain Changes or Events

 

Since the date of TetriDyn’s Current Balance Sheet, TetriDyn has conducted its
business in the ordinary course of business consistent with past practice. Since
the date of TetriDyn’s Current Balance Sheet, there has not been: (a) any event,
change, or effect (including the occurrence of any liabilities of any nature,
whether or not accrued, contingent or otherwise) having or that would be
reasonably likely to have, individually or in the aggregate, a TetriDyn Material
Adverse Effect; (b) any declaration, setting aside, or payment of any dividend
or other distribution (whether in cash, stock, or property) respecting the
equity interests of TetriDyn or any redemption, purchase, or other acquisition
by TetriDyn of any of TetriDyn’s capital stock; (c) any revaluation by TetriDyn
of its assets, including the writing down of the value of inventory or the
writing down or off of notes or accounts receivable, other than in the ordinary
course of business and consistent with past practices; (d) any change by
TetriDyn in accounting principles or methods, except insofar as may be required
by a change in generally accepted accounting principles; (e) a fundamental
change in the nature of TetriDyn’s business; (f) any arrangement for the
disposition of any material property or assets of TetriDyn; (g) any accrual,
arrangement for, or payment of bonuses or special compensation of any kind or
any severance or termination pay to any present or former officer, employee, or
shareholder; (h) any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment or arrangement made to, for, or with its officers, directors, or
employees; or (i) a TetriDyn Material Adverse Effect.

 

Section 4.09 Absence of Litigation

 

There is no claim, suit, litigation, proceeding, arbitration, or to TetriDyn’s
knowledge, investigation of any kind, at law or in equity (including actions or
proceedings seeking injunctive relief), pending or threatened against TetriDyn
or any of its properties (except for claims, actions, suits, litigation,
proceedings, arbitrations, or investigations that would not have a TetriDyn
Material Adverse Effect), and TetriDyn is not subject to any continuing order
of, consent decree, settlement agreement, or other similar written agreement
with, or to TetriDyn’s knowledge, continuing investigation by, any Governmental
Entity, or any judgment, order, writ, injunction, decree, or award of any
Government Entity or arbitrator, including cease-and-desist or other orders,
except for matters that would not have a TetriDyn Material Adverse Effect.

 

Section 4.10 Tax Matters

 

Neither TetriDyn nor, to TetriDyn’s knowledge, any of its affiliates has taken
or agreed to take any action that would prevent the Merger from constituting a
tax-free reorganization qualifying under the provisions of Section 368(a) of the
Code, all as more particularly set forth in a separate letter of representation
in form and substance reasonably satisfactory to OTE to be delivered by TetriDyn
to OTE at the Closing and which is incorporated herein by reference.

 

Section 4.11 Taxes

 

(a) TetriDyn has made available to OTE complete copies of: (i) all returns and
information statements respecting any Taxes of TetriDyn (“TetriDyn Returns”) for
all periods since the formation of TetriDyn open under the statute of
limitations for assessments; and (ii) examination reports and statements of
deficiencies assessed by TetriDyn. TetriDyn does not do business or derive
income from any state, local, territorial, or foreign taxing jurisdiction so as
to be subject to Taxes or return filing requirements, other than those TetriDyn
Returns described in the preceding sentence. Except to the extent that the
applicable statute of limitations has expired, all TetriDyn Returns required to
be filed by or on behalf of TetriDyn have been duly filed on a timely basis with
the appropriate governmental authorities and are true, correct, and complete,
and all Taxes for all periods covered by such TetriDyn Returns or respecting any
period prior to the Effective Time, have been duly paid in full or a provision
for the payment thereof has been made in accordance with generally accepted
accounting principles and is reflected on TetriDyn’s Current Balance Sheet. All
TetriDyn Returns are accurate and correct in all material respects. TetriDyn has
no liabilities respecting the payment of any Taxes (including any deficiencies,
interest, or penalties) accrued for or applicable to the period ended on the
date of TetriDyn’s Current Balance Sheet, except as reflected therein, and all
such dates and years and periods prior thereto and for which TetriDyn may at
said date have been liable in its own right or as transferee of the assets of,
or as successor to, any other corporation or other entity, except for taxes
accrued but not yet due and payable. TetriDyn has not elected at any time
pursuant to the Code to be treated as an S corporation pursuant to Section
1362(a) of the Code or a collapsed corporation pursuant to Section 341(f) of the
Code, nor has TetriDyn made any other elections pursuant to the Code (other than
elections that relate solely to methods of accounting, depreciation, or
amortization) that would have a TetriDyn Material Adverse Effect. There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any TetriDyn Return.

 

(b) TetriDyn has complied in all respects with all applicable Laws relating to
the payment and withholding of Taxes (including any estimated Taxes and the
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or similar
provisions under any foreign Laws) and has, within the time and the manner
prescribed by law, withheld from employee wages and paid over all amounts
withheld under applicable Laws. There are no liens on any of the assets of
TetriDyn respecting Taxes other than for Taxes not yet due and payable. There is
no material dispute or claim concerning any liabilities for Taxes of TetriDyn
either raised or reasonably expected to be raised by any taxing authority.

 

 

 



 15 

 

 

(c) (i) there is no audit of any TetriDyn Returns by a governmental or taxing
authority in process, pending, or threatened (formally or informally), and
TetriDyn has no knowledge of any such potential audit; (ii) except to the extent
that the applicable statute of limitations has expired and except as to matters
that have been resolved, no deficiencies exist or have been asserted (either
formally or informally) or are expected to be asserted respecting Taxes of
TetriDyn, and no notice (either formally or informally) has been received by
TetriDyn that it has not filed a TetriDyn Return or paid Taxes required to be
filed or paid by it; (iii) TetriDyn is not a party to any pending action or
proceeding for assessment or collection of Taxes, nor has such an action or
proceeding been asserted or threatened (either formally or informally) against
it or any of its assets, except to the extent that the applicable statute of
limitations has expired and except as to matters that have been resolved;
(iv) no waiver or extension of any statute of limitations is in effect
respecting Taxes of TetriDyn or TetriDyn Returns; (v) no action has been taken
that would have the effect of deferring any liability for Taxes for TetriDyn
from any period prior to the Effective Time to any period after the Effective
Time; (vi) there are no requests for rulings, subpoenas, or requests for
information pending respecting the Taxes of TetriDyn; (vii) no power of attorney
has been granted by TetriDyn respecting any matter relating to Taxes;
(viii) TetriDyn has never been included in an affiliated group of corporations
within the meaning of Section 1504 of the Code; (ix) TetriDyn is not (nor has it
ever been) a party to any tax-sharing agreement between affiliated corporations;
and (x) the amount of liability for unpaid Taxes of TetriDyn for all periods
ending on or before the Effective Time will not, in the aggregate, materially
exceed the amount of the liability accruals for Taxes reflected on TetriDyn’s
Current Balance Sheet.

 

Section 4.12 No Vote Required

 

No vote of the holders of any class or series of TetriDyn capital stock is
necessary to approve the Merger by MergerCo.

 

Section 4.13 Brokers

 

No broker, finder, or investment banker is entitled to any brokerage, finder’s,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of TetriDyn.

 

Section 4.14 Information Supplied

 

Without limiting any of the representations and warranties contained herein, no
representation or warranty of TetriDyn and no statement by TetriDyn, as of the
date of such representation, warranty, statement, or document, contains or
contained any untrue statement of material fact or, at the date thereof, omits
or omitted to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which such statements are
or were made, not misleading.

 

Section 4.15 Employee Relations

 

TetriDyn has complied in all material respects with all applicable Laws that
relate to prices, wages, hours, harassment, disabled access, discrimination
employment, and collective bargaining and to the operation of its business and
is not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing. TetriDyn believes that its relations with its
employees are satisfactory.

 

Section 4.16 Certain Business Practices

 

Neither TetriDyn nor any of its TetriDyn’s directors, officers, agents, or
employees on its behalf has used any funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity; made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any other
unlawful payment.

 

Section 4.17 Environmental Matters

 

(a) during the period of TetriDyn’s ownership, use, or other occupancy of the
properties of TetriDyn, it has not used, generated, manufactured, stored,
treated, disposed of, or released any hazardous waste or substance on, under, or
about any of the properties, except in compliance with environmental Laws; and
(b) TetriDyn has no knowledge of, or reason to believe that there has been:
(i) any use, generation, manufacture, storage, treatment, disposal, release, or
threatened release of any hazardous waste or substance by any prior owners or
occupants of any of the properties, except in compliance with environmental
Laws; or (ii) any actual or threatened litigation or claims of any kind against
TetriDyn or any other person for whose conduct it is or may be liable by any
person relating to such matters.

 

 

 



 16 

 

 

Section 4.18 Properties

 

Except for liens arising in the ordinary course of business after the date
hereof and properties and assets disposed of in the ordinary course of business
after the date of TetriDyn’s Current Balance Sheet, TetriDyn has good and
marketable title free and clear of all liens, the existence of which would have
a TetriDyn Material Adverse Effect, to all material properties and assets,
whether tangible or intangible, real, personal, or mixed, reflected in
TetriDyn’s Current Balance Sheet as being owned by TetriDyn as of the date
thereof or purported to be owned on the date hereof. All buildings, fixtures,
equipment, and other property and assets that are material to its business held
under leases by TetriDyn are held under valid instruments enforceable by
TetriDyn in accordance with their respective terms. Substantially all of
TetriDyn’s equipment in regular use has been well maintained and is in good and
serviceable condition, reasonable wear and tear excepted.

 

Section 4.19 Compliance with Securities Laws

 

All of the securities offered and sold by TetriDyn within three years prior to
the date of this Agreement were issued in transactions exempt from registration
under the Securities Act and applicable state securities Laws.

 

Section 4.20 Disclosure Controls

 

TetriDyn maintains systems of internal accounting controls sufficient to provide
reasonable assurance that: (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken respecting any differences.

 

Section 4.21 Off Balance Sheet Arrangements

 

There are no off balance sheet transactions that would reasonably be expected to
affect materially TetriDyn’s liquidity or the availability of or requirements
for its capital resources.

 

Section 4.22 OFAC

 

Neither TetriDyn nor, to TetriDyn’s knowledge, any director, officer, agent,
employee or other affiliate of TetriDyn or any of its subsidiaries is currently
subject to any U.S. sanctions administered by OFAC.

 

Section 4.23 Minute Book

 

TetriDyn’s minute book contains, and will contain at the Closing Date, a
complete record of all meetings, consents, or other actions of its board of
directors and shareholders for the period from inception through the date hereof
and accurately reflects the substance of all transactions referred to in such
minutes in all material respects.

 

ARTICLE V
ADDITIONAL AGREEMENTS

 

Section 5.01 Approvals of Stockholders

 

(a) As soon as practicable following the execution and delivery of this
Agreement, but in any event within 30 days following such date, OTE shall submit
to its stockholders for approval by majority written consent the proposal to
approve the Merger, this Agreement, and the transactions contemplated by this
Agreement in accordance with the applicable provisions of Delaware Law and all
applicable federal and state securities Laws. OTE shall solicit such majority
written consents in reliance on the exemption from registration under Section
4(a)(2) of the Securities Act and Rule 506 of Regulation D promulgated
thereunder and preemption from the registration or qualification requirements
(other than notice filing and fee provisions) of applicable state Laws under the
National Securities Markets Improvement Act of 1996, it being understood between
OTE and TetriDyn that TetriDyn has a pre-existing substantive relationship with
the stockholders of OTE by virtue of the fact, among other things, (i) that the
Chairman and Chief Executive Officer of TetriDyn, Jeremy P. Feakins, is also the
Chairman and Chief Executive Officer of OTE, and (ii) that JPF Venture Group,
Inc., which is a shareholder of TetriDyn and a stockholder of OTE, and is
primarily owned by Mr. Feakins, sold and transferred all of the assets of
EcoVillage to TetriDyn.

 

 

 



 17 

 

 

(b) As soon as practicable following the execution and delivery of this
Agreement, but in any event within 30 days following such date, TetriDyn shall
submit to its stockholders for approval by majority written consent the proposal
to approve the recapitalization and the change of the name of TetriDyn as
contemplated by this Agreement, and the transactions contemplated hereby in
accordance with the applicable provisions of the Laws of the jurisdiction under
which it is incorporated and all applicable federal and state securities Laws.

 

Section 5.02 Access and Information

 

(a) TetriDyn shall: (i) afford OTE and its officers, directors, employees,
accountants, consultants, legal counsel, agents, and other representatives
(collectively, the “OTE Representatives”) reasonable access at reasonable times,
upon reasonable prior notice, to the officers, directors, employees, agents,
properties, offices, and other facilities of TetriDyn and to the books and
records thereof; and (ii) furnish promptly to OTE and the OTE Representatives
such information concerning the business, properties, contracts, records, and
personnel of TetriDyn (including financial, operating, and other data and
information) as may be reasonably requested, from time to time, by OTE and the
OTE Representatives.

 

(b) OTE shall: (i) afford to TetriDyn and its officers, directors, employees,
accountants, consultants, legal counsel, agents, and other representatives
(collectively, the “TetriDyn Representatives”), reasonable access at reasonable
times, upon reasonable prior notice, to the officers, directors, employees,
accountants, agents, properties, offices, and other facilities of OTE (including
any subsidiary) and to the books and records thereof; and (ii) furnish promptly
to TetriDyn and the TetriDyn Representatives such information concerning the
business, properties, contracts, records, and personnel of OTE (including any
subsidiary) (including financial, operating, and other data and information) as
may be reasonably requested, from time to time, by TetriDyn and the TetriDyn
Representatives.

 

(c) Notwithstanding the foregoing provisions of this section, no Party shall be
required to grant access or furnish information to the other Party to the extent
that such access to or the furnishing of such information is prohibited by Law.
No investigation by the Parties made heretofore or hereafter shall affect the
representations and warranties of the Parties that are herein contained, and
each such representation and warranty shall survive such investigation.

 

(d) The information received pursuant to this section shall be deemed to be
“Confidential Information.” Each Party agrees that it will treat in confidence
all documents, materials, and other Confidential Information that it shall have
obtained regarding the other Party during the course of the negotiations leading
to the consummation of the transactions contemplated hereby (whether obtained
before or after the date of this Agreement), the investigation provided for
herein, and the preparation of this Agreement and other related documents. Such
documents, materials, and other Confidential Information shall not be
communicated to any third person (other than to such Party’s respective counsel,
accountants, financial advisers, or lenders) and shall not be used for any
purpose to the detriment of the other Party. No Party shall use any Confidential
Information in any manner whatsoever except solely for the purpose of evaluating
a possible business relationship with the other Party. No Party and no OTE
Representative or TetriDyn Representative will, during the term of this
Agreement or at any time during the two years thereafter, irrespective of the
time, manner, or cause of termination of this Agreement, use, disclose, copy, or
assist any other person in the use, disclosure, or copying of any documents,
materials, or other Confidential Information of the other Party.

 

Section 5.03 Other State Securities Laws

 

(a) TetriDyn shall prepare and file such other notices or applications as
TetriDyn may deem appropriate under applicable state securities Laws in
connection with the transactions contemplated by this Agreement. OTE and
TetriDyn shall take any action required to be taken under any applicable federal
or state securities Laws in connection with the issuance of shares of New
TetriDyn Stock in the Merger. OTE shall furnish to TetriDyn all information
concerning OTE and the holders of its capital stock as TetriDyn may reasonably
request in connection with such actions. All documents that TetriDyn is
responsible for filing with the SEC or any state authority in connection with
the transactions contemplated herein shall comply as to form in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations thereunder, the Exchange Act and the rules and regulations
thereunder, and state securities Laws and applicable state Laws.

 

(b) The information supplied by TetriDyn for inclusion in the notices or other
filings in accordance with this section shall not, at the time filed, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. If at any time prior to the Effective Time any event or
circumstance relating to TetriDyn or any of its affiliates, or its or their
respective officers or directors, is discovered by TetriDyn that should be set
forth in a supplement or amendment to any notices or other filings in accordance
with section 5.04(a), TetriDyn shall promptly inform OTE thereof in writing.

 

 

 



 18 

 

 

(c) The information supplied by OTE for inclusion in the notices or other
filings in accordance with section 5.04(a) shall not, at the time filed, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. If at any time prior to the Effective Time any event or
circumstance relating to OTE or any of its affiliates, or to its respective
officers, directors, partners, or managers is discovered by OTE that should be
set forth in a supplement or amendment to the notices or other filings in
accordance with section 5.04(a), OTE shall promptly inform TetriDyn thereof in
writing.

 

Section 5.04 Appropriate Action; Consents; Filings

 

(a) OTE and TetriDyn shall use, and shall cause each of their respective
subsidiaries to use, all reasonable efforts to: (i) take, or cause to be taken,
all appropriate action, and do, or cause to be done, all things necessary,
proper, or advisable under applicable Laws or otherwise to consummate and make
effective the transactions contemplated by this Agreement; (ii) obtain from any
Governmental Entities any consents, licenses, permits, waivers, approvals,
authorizations, or orders required to be obtained or made by OTE or TetriDyn or
any subsidiary in connection with the authorization, execution, and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
including the Merger; (iii) make all necessary filings, and thereafter make any
other required submissions, respecting this Agreement and the Merger required
under: (1) the Securities Act and the Exchange Act, and the rules and
regulations thereunder, and any other applicable federal or state securities
Laws; and (2) any other applicable Law; provided that, OTE and TetriDyn shall
cooperate with each other in connection with the making of all such filings,
including providing copies of all such documents to the other Party and its
advisers prior to such filings and, if requested, shall accept all reasonable
additions, deletions, or changes suggested in connection therewith. OTE and
TetriDyn shall furnish all information required for any application or other
filing to be made pursuant to the rules and regulations of any applicable Law in
connection with the transactions contemplated by this Agreement.

 

(b) OTE and TetriDyn agree to cooperate respecting, to cause each of their
respective subsidiaries to cooperate respecting, and to use all reasonable
efforts vigorously to contest and resist any action, including legislative,
administrative, or judicial action, and to have vacated, lifted, reversed, or
overturned any decree, judgment, injunction, or other order (whether temporary,
preliminary, or permanent) (an “Order”) of any Governmental Entity that is in
effect and that restricts, prevents, or prohibits the consummation of the Merger
or any other transactions contemplated by this Agreement, including by
vigorously pursuing all available avenues of administrative and judicial appeal
and legislative action. OTE and TetriDyn also agree to take all actions,
including the disposition of assets or the withdrawal from doing business in
particular jurisdictions, required by regulatory authorities as a condition to
the granting of any approvals required in order to permit the consummation of
the Merger or as may be required to avoid, lift, vacate, or reverse any
legislative or judicial action that would otherwise cause any condition to
Closing not to be satisfied; provided, however, that in no event shall OTE be
required to take any action that would or could reasonably be expected to have
an OTE Material Adverse Effect, and TetriDyn shall not be required to take any
action that would or could reasonably be expected to have a TetriDyn Material
Adverse Effect.

 

(c)

 

(i) OTE and TetriDyn shall give any notices to third parties, and use and cause
their respective subsidiaries to use all reasonable efforts to obtain any
third-party consents: (1) necessary, proper, or advisable to consummate the
transactions contemplated by this Agreement; (2) otherwise required under any
contracts, licenses, leases, or other agreements in connection with the
consummation of the transactions contemplated hereby; or (3) required to prevent
a material adverse effect affecting either of their respective business and
operations from occurring prior to the Effective Time or a TetriDyn Material
Adverse Effect from occurring after the Effective Time.

 

(ii) OTE and TetriDyn shall use and cause their respective subsidiaries to use
all reasonable efforts to obtain release of any guarantees by any owner of
TetriDyn of any third-party indebtedness or obligation that will not be paid,
discharged, or otherwise satisfied at the Effective Time, excluding the
obligations to SICOG and EIDC as set forth in subsection 5.12(c).

 

(iii) In the event that any Party shall fail to obtain any third-party consent
described in subsection (c)(ii) above, such Party shall use all reasonable
efforts, and shall take any such actions reasonably requested by any other
Party, to limit the adverse effect upon OTE and TetriDyn, and their respective
subsidiaries and their respective businesses, resulting or that could reasonably
be expected to result after the Effective Time, from the failure to obtain such
consent.

 

 

 



 19 

 

 

(d) OTE and TetriDyn shall promptly notify the other of: (i) any material change
in its current or future business, assets, liabilities, financial condition, or
results of operations; (ii) any complaints, investigations, or hearings (or
communications indicating that the same may be contemplated) of any Governmental
Entities respecting its business or the transactions contemplated hereby;
(iii) the institution or the threat of material litigation involving it or any
of its subsidiaries; or (iv) any event or condition that might reasonably be
expected to cause any of its representations, warranties, covenants, or
agreements set forth herein not to be true and correct at the Effective Time. As
used in the preceding sentence, “material litigation” means any case,
arbitration, or adversary proceeding or other matter that is material to the
business and operations of the subject entity, if in existence on the date
hereof, or for which the legal fees and other costs to TetriDyn might reasonably
be expected to exceed $10,000 over the life of the matter or to OTE (or any
subsidiary) might reasonably be expected to exceed $10,000 over the life of the
matter.

 

Section 5.05 Acquisition of New TetriDyn Stock

 

The consummation of this Agreement and the transactions contemplated herein,
including the issuance of the New TetriDyn Stock to the stockholders of OTE as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act and applicable state securities Laws.

 

(a) In order to provide documentation for reliance upon exemptions from the
registration and prospectus delivery requirements for such transactions, the
approval of the Merger and this Agreement by the stockholders of OTE, and the
acceptance and receipt of the New TetriDyn Stock, in tendering their OTE
securities for exchange into New OTE Stock pursuant to the Merger, each OTE
Stockholder will be required to acknowledge and represent in writing his
acceptance of, and concurrence in, each stockholder of OTE shall make the
following representations and warranties:

 

(i) Each acknowledges that neither the SEC nor the securities commission of any
state or other federal agency has made any determination as to the merits of
acquiring the New TetriDyn Stock, and that the transactions contemplated herein
involve certain risks.

 

(ii) Each has received and read this Agreement and has had access to the related
schedules and exhibits and understands the risks related to the consummation of
the transactions herein contemplated.

 

(iii) Each has such knowledge and experience in business and financial matters
that such stockholder is capable of evaluating the Merger and TetriDyn and its
proposed business operations.

 

(iv) Each has been provided with a copy of this Agreement, plus all materials
and information requested by his or her representative, including any
information requested to verify any information furnished (to the extent such
information is available or can be obtained without unreasonable effort or
expense), and each has been provided the opportunity for direct communication
with TetriDyn and the TetriDyn Representatives regarding the transactions
contemplated hereby.

 

(v) All information that each has provided to TetriDyn or the TetriDyn
Representatives concerning such stockholder’s suitability to hold shares in
TetriDyn following the transactions contemplated hereby is complete, accurate,
and correct.

 

(vi) Each has not offered or sold any interest in this Agreement and has no
present intention of dividing the New TetriDyn Stock to be received or the
rights under this Agreement with others or of reselling or otherwise disposing
of any portion of such stock or rights, either currently or after the passage of
a fixed or determinable period of time or on the occurrence or nonoccurrence of
any predetermined event or circumstance.

 

(vii) Each is able to bear the economic risks of this investment, and
consequently, without limiting the generality of the foregoing, is able to hold
the New TetriDyn Stock to be received for an indefinite period.

 

(viii) Each understands that the New TetriDyn Stock has not been registered, but
is being acquired by reason of a specific exemption under the Securities Act as
well as under certain state securities Laws for the issuance of securities in
exchange for one or more bona fide outstanding securities, claims, or property
interests when the terms and conditions of such issuance and exchange are
approved, after a hearing upon the fairness of such terms and conditions at
which all persons to whom it is proposed to issue securities in such exchange
shall have the right to appear, by a duly authorized governmental authority, as
well as corresponding provisions of the securities Laws of other states.

 

 

 



 20 

 

 

(b) Each Party acknowledges that no legal opinion or other assurance will be
required or given to the effect that the transactions contemplated hereby are in
fact exempt from registration or qualification.

 

Section 5.06 Limitations on Resale of New TetriDyn Stock Following Possible
Public Offering

 

In order to facilitate the possibility of a public offering of TetriDyn Stock,
the New TetriDyn Stock issuable in accordance with this Agreement shall be
subject to the restrictions set forth in this section.

 

(a) The New TetriDyn Stock issuable in accordance with this Agreement cannot be
resold: (i) until at least 180 days after the Effective Time; and (ii) during a
period commencing on the date of filing by TetriDyn of a registration statement
under the Securities Act for a firm commitment underwritten public offering for
cash by TetriDyn of TetriDyn Stock or securities convertible into or exercisable
or exchangeable for TetriDyn Stock and continuing until the earlier of
abandonment of the proposed public offering or 180 days following the date of
the last closing in the public offering (the “Restricted Period”). Holders of
such New TetriDyn Stock will cooperate with TetriDyn in providing reasonable
written assurances respecting the foregoing to the underwriter of any such
public offering.

 

(b) During the Restricted Period, holders of New TetriDyn Stock may not directly
or indirectly sell, offer to sell, contract to sell (including any short sale),
grant any option to purchase, or otherwise transfer or dispose of (other than to
donees who agree to be similarly bound) shares of New TetriDyn Stock received in
connection with this Agreement at any time during such period except securities
included in such registration.

 

(c) In order to enforce the covenant set forth in this section 5.06, TetriDyn
shall have the right to impose stop-transfer instructions respecting such shares
of New TetriDyn Stock, which shall be binding on any holder or assignee (and the
shares or securities of every other person subject to the foregoing
restriction), until the end of such Restricted Period.

 

Section 5.07 No Representation or Opinions Regarding Certain Legal Matters

 

(a) Except for the representations and warranties set forth in section 3.10 and
section 4.10, no representation or warranty is being made or legal opinion given
by any Party to any other regarding the treatment of this transaction for
federal or state income taxation. Although this transaction has been structured
in an effort to qualify for treatment under Section 368(a)(1)(A) and Section
368(a)(2)(E) of the Code, there is no assurance that any part of this
transaction in fact meets the requirements for such qualification. Each Party
has relied exclusively on its own legal, accounting, and other tax advisers
regarding the treatment of this transaction for federal and state income taxes
and on no representation, warranty, or assurance from any other Party or such
other Party’s legal, accounting, or other advisers.

 

(b) Notwithstanding the covenants respecting reliance on an exemption from
registration under the Securities Act and limited preemption under applicable
state Laws set forth in this Article V, each Party acknowledges that it has
relied exclusively on its own legal advisers regarding the availability of such
exemption and preemption and on no representation, warranty, or assurance from
any other Party or such other Party’s legal advisers. Inasmuch as the basis for
relying on exemptions is factual, depending on the conduct of the Parties and
their representatives in connection with the Merger and soliciting stockholder
consents, the Parties will not receive a legal opinion to the effect that this
Merger and the issuance of New TetriDyn Stock are exempt or preempted from
registration under any federal or state law. Instead, the Parties will rely on
the operative facts as documented by them as their basis for such exemptions.

 

Section 5.08 Public Announcements

 

Neither Party shall issue any press release or otherwise make any public
statements respecting the Merger without the approval of the other Party. The
press release announcing the execution and delivery of this Agreement shall be a
joint press release of OTE and TetriDyn.

 

Section 5.09 Post-Closing Matters

 

The covenants and agreements set forth in this section 5.09 shall survive the
Closing, notwithstanding any other contrary provision of this Agreement:

 

 

 

 

 21 

 

 

(a)                 TetriDyn shall file with the Nevada Secretary of State of
Nevada an amendment to its articles of incorporation changing its name in
accordance with the terms of this Agreement.

 

(b)                 TetriDyn shall file with the Nevada Secretary of State of
Nevada an amendment to its articles of incorporation to effectuate the TetriDyn
Stock Split.

 

ARTICLE VI
CLOSING CONDITIONS

 

Section 6.01 Third-Party Conditions to Obligations of the Parties under this
Agreement

 

The respective obligations of the Parties to effect the Merger and the other
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing Date of the following conditions, any or all of which may
be waived in writing by the Parties hereto, in whole or in part, to the extent
permitted by applicable Law:

 

(a) As required under applicable Delaware Law, this Agreement and the Merger
shall have been approved and adopted by the requisite vote of the stockholders
of OTE and MergerCo.

 

(b) No Governmental Entity or federal or state court of competent jurisdiction
shall have enacted, issued, promulgated, enforced, or entered any statute, rule,
regulation, executive order, decree, injunction, or other order (whether
temporary, preliminary, or permanent) that is in effect and which has the effect
of making the Merger illegal or otherwise prohibiting consummation of the
Merger.

 

Section 6.02 Additional Conditions to Obligations of the Parties

 

The obligations of each Party to effect the Merger and the other transactions
contemplated hereby are also subject to the satisfaction at or prior to the
Closing Date of the following conditions, any or all of which may be waived in
writing by the other Party, in whole or in part, to the extent permitted by
applicable Law:

 

(a) OTE shall have received written consents of the holders of a majority of its
issued and outstanding OTE Stock in accordance with section 5.01(a) of this
Agreement.

 

(b) The holders of less than 3% of the issued and outstanding OTE Stock shall
have perfected their rights as Dissenting OTE Stockholders in accordance with
Delaware Law and section 2.01(e) of this Agreement.

 

(c) Each of the representations and warranties of the other Party contained in
this Agreement shall be true and correct as of the Closing Date as though made
on and as of the Closing Date (except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date). Each Party shall have received a certificate of the president and the
chief financial officer or substantially equivalent authority of the other
Party, dated the Closing Date, to such effect.

 

(d) Each Party shall have performed or complied with all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date. Each Party shall have received a certificate of
the president and the chief financial officer or substantially equivalent
authority of the other Party, dated the Closing Date, to such effect.

 

(e) Since the date of this Agreement, there shall have been no change,
occurrence, or circumstance in the current or future business, assets,
liabilities, financial condition, or results of operations of the other Party
having or reasonably likely to have, individually or in the aggregate, a
TetriDyn Material Adverse Effect or OTE Adverse Effect, as the case may be. Each
Party shall have received a certificate of the president and the chief financial
officer or substantially equivalent authority of the other Party, dated the
Closing Date, to such effect.

 

(f) There shall not have been any action taken, or any statute, rule,
regulation, or order enacted, entered, enforced, or deemed applicable to the
Merger, by any Governmental Entity in connection with the grant of a regulatory
approval necessary, in the reasonable business judgment of either Party, to the
continuing operation of the current or future business of TetriDyn or that
imposes any condition or restriction upon the other Party, its business or
operations that, in the reasonable business judgment of such Party, would be
materially burdensome in the context of the transactions contemplated by this
Agreement.

 

 

 



 22 

 

 

(g) The number of shares of OTE Stock for which valid notices of intention to
demand payment pursuant to the applicable provisions of Delaware Law have been
provided and remain outstanding immediately prior to the effectiveness of the
Merger does not exceed that number of shares that, if converted in accordance
with the terms of this Agreement, would constitute more than 2% of the total
number of shares of New TetriDyn Stock issuable at the Effective Time.

 

Section 6.03 TetriDyn Stock Split

 

In order to effect the Merger, preceding the Closing TetriDyn shall have the
Forward Split effective with FINRA and shall effect the TetriDyn Stock Split
filed for approval in accordance with Section 5.09(b).

 

ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER

 

Section 7.01 Termination

 

This Agreement may be terminated at any time prior to the Effective Time,
whether before or after approval of this Agreement and the Merger by the
stockholders of OTE in such case where approval is required:

 

(a) by mutual consent of OTE and TetriDyn;

 

(b) by either Party, upon a material breach of any representation, warranty,
covenant, or agreement on the part of the other Party set forth in this
Agreement such that the conditions set forth in section 6.02(a) or section
6.02(b) of this Agreement, as the case may be, would be incapable of being
satisfied by July 31, 2017 (or as otherwise extended as described in subsection
(d) of this section 7.01); provided that, in any case, a willful breach shall be
deemed to cause such condition as to be incapable of being satisfied for
purposes of this section 7.01(b); or

 

(c) by either Party, if there shall be any Order that is final and nonappealable
preventing the consummation of the Merger, except if the Party relying on such
Order to terminate this Agreement has not complied with its obligations under
section 5.05(b) of this Agreement.

 

The right of the Parties to terminate this Agreement pursuant to this section
7.01 shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of either Party, any person controlling such
Party, or any of its officers, directors, managers, partners, representatives,
or agents, whether prior to or after the execution of this Agreement.

 

Section 7.02 Effect of Termination

 

Except as provided in section 7.05 or section 8.01 of this Agreement, in the
event of the termination of this Agreement pursuant to section 7.01, this
Agreement shall forthwith become void, there shall be no liability on the part
of one Party to the other Party to consummate the transaction contemplated by
this Agreement, and all rights and obligations of either Party shall cease,
except that nothing herein shall relieve any Party of any liability for any
breach of such Party’s covenants or agreements contained in this Agreement or
any willful breach of such Party’s representations or warranties contained in
this Agreement.

 

Section 7.03 Amendment

 

This Agreement may be amended by the Parties by action taken by or on behalf of
their respective boards of directors, general partner(s), manager(s), or other
governing body at any time prior to the Effective Time; provided, however, that,
after approval of the Merger by the stockholders of a Party, no amendment that
under applicable Law may not be made without the approval of the stockholders of
such Party may be made without such approval. This Agreement may not be amended
except by an instrument in writing signed by both Parties.

 

Section 7.04 Waiver

 

At any time prior to the Effective Time, either Party may extend the time for
the performance of any of the obligations or other acts of the other Party,
waive any inaccuracies in the representations and warranties of the other Party
contained herein or in any document delivered pursuant hereto, and waive
compliance by the other Party with any of the agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by Parties.

 

 

 



 23 

 

 

Section 7.05 Fees, Expenses, and Other Payments

 

(a) In the event the Merger is not consummated, all Expenses (as defined in
subsection 7.05(b)) incurred by the Parties shall be borne solely and entirely
by the Party that has incurred such Expenses.

 

(b) “Expenses” as used in this section 7.05 shall include all out-of-pocket
expenses (including all fees and expenses of counsel, accountants, investment
bankers, experts, and consultants to a Party and its affiliates) incurred by a
Party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution, and performance of this Agreement, the
preparation, printing, filing, and mailing of communications to stockholders,
the solicitation of approvals of stockholders, and all other matters related to
the consummation of the transactions contemplated hereby.

 

ARTICLE VIII
GENERAL PROVISIONS

 

Section 8.01 Effectiveness of Representations, Warranties, and Agreements;
Survival

 

Prior to the execution of this Agreement, each Party has made available to the
other Party the opportunity to review any disclosures made pursuant to this
Agreement and other information available in accordance with the provisions of
section 5.02. Each Party has been afforded the opportunity to engage its own
attorneys, accountants, and other advisers to assist in the review of such
schedules and other information and has made its own decision respecting the
extent to which such Party has engaged such attorneys, accountants, and other
advisers. The representations, warranties, and agreements of each Party shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the other Party, any person controlling such Party, or
any of its officers, directors, managers, partners, representatives, attorneys,
accountants, or agents, whether prior to or after the execution of this
Agreement.

 

Section 8.02 Notices

 

Any notice, demand, request, or other communication permitted or required under
this Agreement shall be in writing and shall be deemed to have been given as of
the date so delivered, if personally delivered; as of the date so sent, if sent
by electronic mail and receipt is acknowledged by the recipient; one day after
the date so sent, if delivered by overnight courier service; or three days after
the date so mailed, if mailed by certified mail, return receipt requested,
addressed as follows:

 

  (a) If to OTE, to: Ocean Thermal Energy Corporation       800 South Queen
Street       Lancaster, Pennsylvania 17603        Attn: Jeremy P. Feakins      
Email: Jeremy.Feakins@otecorporation.com             with a copy to: Law Offices
of Michael L. Corrigan       550 Corporate Center       550 West C Street, Suite
2040       San Diego, CA 92101-3565       Attn: Michael Corrigan       Email:
mike@corriganlaw.net           (b) If to TetriDyn, to: TetriDyn Solutions, Inc.
      800 South Queen Street       Lancaster, Pennsylvania 17603        Attn:
Jeremy P. Feakins       Email: jeremy.feakins@jpfventures.com             with a
copy to: Procopio Cory Hargreaves & Savitch LLP       12544 High Bluff Drive,
Suite 300       San Diego, California 92130       Attn: John P. Cleary      
Email: john.cleary@procopio.com

 

 

 

 



 24 

 

 

Notwithstanding the foregoing, service of legal process or other similar
communications shall not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means. Each Party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.

 

Section 8.03 Certain Definitions

 

For the purposes of this Agreement:

 

(a) the term “affiliate” means a person that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned person;

 

(b) a person shall be deemed a “beneficial owner” of or to have “beneficial
ownership” of TetriDyn Stock or OTE Stock, as the case may be, in accordance
with the interpretation of the term “beneficial ownership” as defined in Rule
13d-3 under the Exchange Act, as in effect on the date hereof; provided that, a
person shall be deemed to be the beneficial owner of, and to have beneficial
ownership of, TetriDyn Stock or OTE Stock, as the case may be, that such person
or any affiliate of such person has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement, or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise;

 

(c) the term “day” means any calendar day, and the term “business day” means any
day other than a day on which banks in the state of Delaware are authorized or
obligated to be closed;

 

(d) the term “control” (including the terms “controlled,” “controlled by,” and
“under common control with”) means the possession, directly or indirectly or as
trustee or executor, of the power to direct or cause the direction of the
management or policies of a person, whether through the ownership of stock or as
trustee or executor, by contract or credit arrangement, or otherwise;

 

(e) the terms “hazardous waste,” “hazardous substance,” “disposal,” “release,”
and “threatened release,” as used in this Agreement, shall have the same
meanings set forth in the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq., the
Superfund Amendments and Reauthorization Act of 1986, Pub. L. no. 99-499, the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the
Resource Conservation and Recovery Act, 49 U.S.C. Section 6901, et seq., or
other applicable state or federal Laws, rules, or regulations adopted pursuant
to any of the foregoing.

 

(f) the terms “knowledge” or “known” shall mean, respecting any matter in
question, if an executive officer or equivalent person of TetriDyn or OTE, as
the case may be, has actual knowledge of such matter or should have known such
matter after reasonable investigation;

 

(g) the term “person” means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization, other
entity, or group (as defined in Section 13(d) of the Exchange Act);

 

(h) the terms “subsidiary” or “subsidiaries” of TetriDyn or OTE, means any
corporation, partnership, limited liability company, joint venture, or other
legal entity of which TetriDyn or OTE, as the case may be (either alone or
through or together with any other subsidiary), owns, directly or indirectly,
currently or in the past, 50% or more of the stock or other equity interests,
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity; and

 

(i) the term “Taxes” shall mean all taxes, however, denominated, including any
interest, penalties, or other additions to tax that may become payable in
respect thereof, imposed by any federal, territorial, state, local, or foreign
government or any agency or political subdivision of any such government,
including, without limiting the generality of the foregoing, all income or
profit taxes, payroll and employee withholding taxes, unemployment insurance,
social security taxes, sales and use taxes, ad valorem taxes, excise taxes,
franchise taxes, gross receipts taxes, business license taxes, occupation taxes,
real and personal property taxes, stamp taxes, environmental taxes, transfer
taxes, workers’ compensation, Pension Benefit Guaranty Corporation premiums and
other governmental charges, and other obligations of the same or of a similar
nature to any of the foregoing, required to be paid, withheld, or collected.

 

 

 



 25 

 

 

Section 8.04 Interpretation

 

The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any Party.
Section headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement. Except when
the context clearly requires to the contrary: (a) all references in this
Agreement to designated “sections” are to the designated sections and other
subdivisions of this Agreement; (b) instances of gender or entity-specific usage
(e.g., “his,” “her,” “its,” or “individual”) shall not be interpreted to
preclude the application of any provision of this Agreement to any individual of
any gender or entity; (c) the word “or” shall not be applied in its exclusive
sense, unless the context otherwise requires; (d) ”including” shall mean that
the items listed are illustrative, without any implication that all or even most
of the components are mentioned; (e) references to Laws, regulations, and other
governmental rules (collectively, “rules”), as well as to contracts, agreements,
and other instruments (collectively, “instruments”), shall mean such rules and
instruments as in effect at the time of determination (taking into account any
amendments thereto effective at such time without regard to whether such
amendments were enacted or adopted after the effective date) and shall include
all successor rules and instruments thereto; (f) references to “$,” “cash,” or
“dollars” shall mean the lawful currency of the United States; (g) unless
otherwise indicated, periods within which a payment is to be made or any other
action is to be taken hereunder shall be calculated excluding the day on which
the period commences and including the day on which the period ends;
(h) references to “federal” shall be to Laws, agencies, or other attributes of
the United States (and not to any state or locality thereof); (i) the meaning of
the terms “domestic” and “foreign” shall be determined by reference to the
United States; (j) if any day specified in this Agreement for any notice,
action, or event is not a business day, then the due date for such notice,
action, or event shall be extended to the next succeeding business day;
(k) references to “days” shall mean calendar days; references to “business days”
shall mean all days other than Saturdays, Sundays, and days that are legal
holidays in the state of Delaware; (l) references to monthly or annual
anniversaries shall be to the actual calendar months or years at issue (without
taking into account the actual number of days in any such month or year);
(m) days, business days, and times of day shall be determined by reference to
local time in Delaware; (n) the English language version of this Agreement and
all documents or instruments delivered by any Party hereto to the other shall
govern all questions of interpretation relating to this Agreement,
notwithstanding that this Agreement may have been translated into, and executed
in, other languages; (o) whenever in this Agreement a person or group is
permitted or required to make a decision in its “discretion” or under a grant of
similar authority or latitude, such person or group shall be entitled to
consider only such interests and factors as it deems appropriate, in the
exercise of reasonable discretion, exercised in good faith; and (p) whenever in
this Agreement a person or group is permitted or required to make a decision in
its “good faith” or under another express standard, the person shall act under
such express standard and shall not be subject to any other or different
standard imposed by this Agreement or other applicable law.

 

Section 8.05 Entire Agreement

 

This Agreement (together with any Exhibits) constitutes the entire agreement of
the Parties and supersedes all prior negotiations, courses of dealing,
agreements, undertakings, and understandings, both written and oral, between the
Parties respecting the subject matter hereof.

 

Section 8.06 Assignment

 

This Agreement shall not be assigned by agreement, operation of law, or
otherwise.

 

Section 8.07 Parties in Interest

 

This Agreement shall be binding upon and inure solely to the benefit of the
Parties, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 8.08 Failure or Indulgence Not Waiver; Remedies Cumulative

 

No failure or delay on the part of any Party in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, or agreement
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

 

Section 8.09 Governing Law

 

This Agreement shall be governed by, enforced, and construed under and in
accordance with the Laws of the United States of America and, respecting matters
of state law, with the Laws of:

 

 

 



 26 

 

 

(a) the state of Delaware as applicable to OTE and MergerCo. respecting matters
governing corporations organized under the Laws of such state;

 

(b) the state of Nevada as applicable to TetriDyn respecting matters governing
corporations organized under the Laws of such state; and

 

(c) otherwise, the Laws of the state of Delaware.

 

In each case without giving effect to any choice or conflict of Law provision or
rule (whether of the state of the particular state or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
state specified.

 

Section 8.10 Counterparts

 

This Agreement may be executed in multiple counterparts, and by the Parties in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

 

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 



 27 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers, thereunto duly
authorized.

 

  TETRIDYN SOLUTIONS, INC.         By /s/ Jeremy P. Feakins     Jeremy P.
Feakins     President         By /s/ Antoinette Hempstead     Antoinette
Hempstead,     On Behalf of the Board               OCEAN THERMAL ENERGY
CORPORATION         By /s/ Jeremy P. Feakins     Jeremy P. Feakins     President

 

 

 

 

 

 



 28 

 

 

EXHIBIT A

 

[Form of] Certificate of Merger

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 29 

